Citation Nr: 0123178	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  94-31 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973.

The current appeal arose from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

The RO, in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.

In March 1997, the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
PTSD, and remanded the issue of entitlement to service 
connection for PTSD on a de novo basis to the RO for further 
development and adjudicative action.

In September 2000 the RO denied entitlement to service 
connection for PTSD on a de novo basis.

The case has recently been returned to the Board for further 
appellate review. 


FINDING OF FACT

The veteran's PTSD is not shown to have had its inception in 
service since his claimed service in Vietnam as an 
infantryman, or claimed engagement in combat with the enemy, 
has not been confirmed by credible evidence.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107, 7104(c) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f), added May 19, 1993, 58 
Fed. Reg. 29110 (May 19, 1993), and as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 1999) as 
amended 61 Fed. Reg. 52700 (October 8, 1996); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran's service medical records show than in June 1972 
he was admitted to a ship's ward, and that he admitted to use 
of a substance that was felt to be sporadic and nonhabitual.  
He was released from the ward after four days and voluntarily 
went on a drug amnesty program.  A January 1973 psychiatric 
consultation showed the impression was passive aggressive 
personality, aggressive type with impulsive features. 

Several days later in January 1973 he was readmitted after 
mild heroin overdose.  The hospital summary noted he had 
arrived in Okinawa about a year previously and had an 
unremarkable past history.  He was air evaluated and the 
final diagnoses included sociopathic personality.  

Hospitalization from February to March 1973 showed the 
diagnoses included heroin abuse by history.  Noted was that 
the past medical history and review of systems was 
essentially negative and noncontributory.  Hospitalization 
from March to May 1973 again showed the diagnoses included 
heroin abuse by history.  Noted was that the physical 
examination was entirely normal. 

The veteran's DD Form 214 MC shows that he served in Vietnam 
from May 27, 1972 to June 11, 1972.  His military personnel 
records show that from May 27, 1972 to June 11, 1972 he 
"Participated in Ready Operations with 31st MU in the 
contiguous waters of RVN.LPH-10" and that he received the 
National Defense Service Medal and Vietnam Service Medal.  
The record of sea and air travel shows he arrived at the 
Kadena air base in February 1972, and then traveled by air to 
a naval air station on May 16, 1972.  On the same day he 
embarked from Subic Bay, Philippine Islands aboard the USS 
TRIPOLI (LPH 10).  He disembarked in Okinawa on June 14, 
1972.  

The service department in June 1998 reported that his records 
showed he was in the contiguous waters of Vietnam for the 
dates indicated, but that there "is no record showing he was 
actually in the Republic of Vietnam."  The report noted that 
he was not awarded any Vietnam awards such as the Combat 
Action Ribbon, Vietnam Campaign Medal, other than the Vietnam 
Service Medal which is "awarded for service in Southeast 
Asia and contiguous waters."  The service department 
provided monthly chronologies for May and June 1972, show 
that on May 27, the USS TRIPOLI departed Subic Bay for the 
Gulf of Tonkin where it rendezvoused with another vessel on 
May 29.  It departed the Gulf of Tonkin for Okinawa on June 
10. 

The appellant's initial claim with VA in 1988 for nonservice-
connected disability pension did not mention PTSD or other 
psychiatric disorder.  The contemporaneous VA examination did 
not contain a psychiatric diagnosis, but the veteran reported 
having sought counseling for PTSD in 1982, as an outpatient 
at the VA facility in Lubbock.  Other records on file 
included a 1988 letter from the Social Security 
Administration (SSA) that advised the appellant he was not 
deemed disabled from skull fracture, cranioplasty and loss of 
vision in one eye.  There was also a request for information 
to the RO from the Lubbock VA facility in 1985.

The appellant's initial VA benefit claim for PTSD in 1989 
mentioned several months of PTSD counseling in 1986 at the 
Lubbock VA facility.  He did not report for a VA psychiatry 
examination scheduled at the time. The reports dated in 1985 
and 1986 received years later did not mention any psychiatric 
disorder.

SSA records showed that in 1991 the appellant was found 
disabled from PTSD and alcoholism.  Late in 1990 he reported 
to SSA that he had constant dreams of death he witnessed in 
Vietnam, atrocities and death he caused.  He stated that he 
had emotional problems due to Vietnam and accident trauma.  

SSA received medical records from several treatment 
providers.  Chronologically, the appellant was treated at the 
Oregon Health Sciences facility in 1987 after he sustained 
skull fracture, eye enucleation and multiple facial injuries 
after being attacked with a hammer.  In a January 1988 report 
his past history was reported to include post-traumatic 
stress syndrome.  A July 1988 report his past medical history 
included a reference to a right leg wound from shrapnel.  A 
1990 orthopedic report mentioned he had a history of wounds 
suffered in Vietnam.

Records dated in 1990 from the Downtown Clinic reported that 
he felt he had some PTSD problems when he returned from 
Vietnam.  The initial assessment was that he had a severe 
personality disorder and problems with alcohol.  The examiner 
reported he had a well healed scar on the left upper arm from 
an old knife wound.  A psychiatry report later in 1990 
contains the PTSD diagnosis.  The relevant medical history 
included the statement that the veteran had been drafted into 
the Marines and "had never been able to get it out of his 
head."  It was noted that he had lost an eye and had several 
stab wounds all related to violence and alcohol. 

The SSA psychiatry examination in 1991 shows that the veteran 
told the examiner he had served three years in Vietnam as 
Marine Corps infantryman, served in search and destroy 
missions and had "162 kills."  According to the examiner he 
went on to describe experiencing PTSD symptoms after service, 
but said that VA or the military systems never gave him a 
disability.  He said his main complaints were chronic anxiety 
and increased startle response to loud noises and fears.  The 
diagnostic impression also included probable organic brain 
syndrome and alcoholism currently in remission.

The SSA psychology examination later in 1991 shows the 
veteran reported that he was a Vietnam combat veteran who 
served one tour of duty with a voluntary six-month extension 
for a total of 19 months of combat experience.  He reported 
being wounded twice in Vietnam.  The first time he was 
"peppered with shrapnel from hip to ankle" and the second 
when his position was overrun and he was "bayoneted in the 
left arm and machete to the left hand."  The clinician noted 
there were prominent scars at these wound sites.  The 
clinician said that he "proudly reported 162 confirmed 
kills" and reported being reprimanded for the execution 
style beheading of an enemy prisoner.  The interviewer noted 
that documents suggested he carried the PTSD diagnosis.

The appellant in 1994 reported that SSA had awarded him 
benefits for PTSD and alcoholism, and that he received 
treatment at the Cedar Hills facility in late 1994 and early 
1994.  

The appellant told a VA general medical examiner early in 
1994 that he had 11 months of combat in Vietnam.  He told the 
VA psychiatric examiner that the recent Cedar Hill treatment 
was for alcoholism, and that he had PTSD sessions at the 
Lubbock VA facility about 10 or 12 years previously.  The 
veteran related that he had one year in Vietnam, and had done 
warehouse work and had been on patrol.  He said the military 
service had affected his attitude.  The diagnoses were 
alcohol addiction and organic personality disorder related to 
alcohol and head trauma.  The examiner said the PTSD 
diagnosis could not be made based on the examination, but 
that it could be ruled out.  The examiner noted the veteran's 
major stresses included wartime in Vietnam, and he needed an 
opportunity to work through possible residuals from his 
Vietnam service, drug and chemical dependency problems and 
his organic brain syndrome.  

The RO in 1994 requested records from the Community 
Psychiatric Center after the veteran mentioned in a notice of 
disagreement having had treatment there since late in 1993.  




At the RO hearing in October 1994 the veteran recalled having 
had "a little under a year" in Vietnam, and his 
representative said he had a life threatening event, a 
beating, in 1986.  (Transcript (T) 1-3).  The veteran said he 
was treated at the Cedar Hills facility for alcoholism (T 4).  
He said in Vietnam he was at Marble Mountain for about a year 
as an infantryman, participating in squad-size patrols every 
three or four days.  He recalled that he was never mortared, 
but dodged grenades (T 7-11).  

He said he lost a friend there from his aviation school 
group.  He recalled the incident occurred just outside the 
perimeter after the veteran had been in Vietnam about two 
months (T 11-13).  He recalled that he was not able to get 
near the aircraft because of the intense heat.  He testified 
that he received the Vietnam Campaign Medal, Vietnam Cross of 
Gallantry as well as rifle and pistol badges, and did the 
security patrols for much of the year he was in Vietnam (T 
14).  He recalled that he was evacuated from Vietnam to 
Okinawa because of a heroin overdose (T 15).  He stated that 
SSA benefits were based on his injury in the 1980's (T 20).  
He also said that he would call the Community Psychiatric 
Center regarding his treatment records, and that he did not 
recall the diagnosis he received at the Cedar Hill facility 
(T 26-27). 

Pursuant to the Board remand in 1997, the RO asked the 
veteran to identify pertinent medical treatment as requested 
in the remand order.  A copy of the decision was enclosed 
with the April 1997 RO letter.  The RO in July 1997 sent the 
veteran a request for stressor information as the Board had 
requested.  The record shows no response to either letter or 
return of the correspondence.  The RO also contacted the 
service department several times from May 1998 to July 2000, 
seeking to corroborate information the veteran had provided 
regarding Vietnam service, in addition to the information 
noted previously.  There was confirmation of death on July 
11, 1972 of the person the veteran had mentioned at the 
hearing.  Other information regarding this person received 
from the service department in July 2000 confirmed he was not 
in the veteran's aviation school class.


The RO in September 2000 issued a supplemental statement of 
the case that noted the evidence was considered, and that the 
appellant had not responded to the April and July 1997 RO 
correspondence seeking assistance in the development of the 
claim.  

The RO in February 2001 advised the veteran of the evidence 
on file and VA assistance that would be provided to obtain 
other evidence he identified.  No response has been received 
to this correspondence, nor has there been any submission of 
evidence following the notice to the appellant in August 2001 
that his appeal was being transferred to the Board.   


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).




The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term.  
VAOPGCPREC 12-99.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), (effective prior to March 7, 
1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999).
 
If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2000).

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).

The Board observes that the appellant and his representative 
have not indicated at any stage in this appeal that pertinent 
evidence in establishing service-connection exists, was 
brought to the attention of the RO or the Board but not 
requested.  The appellant and his representative were 
notified by the RO of the evidence needed to substantiate the 
claim by virtue of rating decisions, a statement of the case, 
and other correspondence pertinent to the current claim, in 
particular the supplemental statements of the case that 
discussed the evidence considered in each instance.  The 
appellant and his representative were afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  

The appellant was also afforded the opportunity to identify 
outstanding evidence crucial to the claims on several 
occasions as directed in Board remand and through RO 
correspondence, in particular the recent letter regarding the 
VCAA.  On one occasion, at the RO hearing, the appellant said 
he would inquire about certain evidence the RO requested but 
had not received.  He did not advise the Board or the RO as 
to the outcome of his efforts, if made.  

On other occasions he did not respond to the requests to 
assist in the development pertinent to the matters at issue.  
Specifically he did not respond to the RO development letters 
after the Board remand that intended to develop pertinent 
stressor and medical information.  

Further, he did not offer any explanation for failing to 
cooperate when reminded through the recent supplemental 
statement of the case of his failure to respond.  He received 
a VA examination, and there are other examinations that 
collectively are comprehensive and include substantial 
information that will permit an informed determination.  For 
reasons that will be apparent regarding the absence of 
claimed stressors there is no need to reexamine him before a 
determination can be made. 

Thus, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  The Board finds that VA can provide 
no further assistance that would aid in substantiating the 
claim.  There have been comprehensive examinations.  The 
Board asked the veteran to assist and he has not offered 
assistance.   

The holding in Stegall v. West, 11 Vet. App. 268 (1998), 
requires that the Board ensure compliance with the terms of a 
remand unless such failure to comply is shown to have not 
prejudiced the appellant.  

After review of the development of the claim, it is the 
opinion of the Board that the RO has substantially completed 
the development asked for by the Board, and in so doing, has 
satisfied the requirements of Stegall as well as the VCAA.  
The VA examination was not scheduled because the competent 
evidence did not substantiate the prerequisite stressor in 
service.  The appellant did not authorize the release of 
medical information deemed essential to supplement the 
evidence of record that was obtained from SSA and VA.  As a 
result the Board believes the record is complete to the 
extent possible. 




In remanding the case the Board sought to more fully develop 
the claim under applicable criteria in light of the claimed 
stressors.  Neither the veteran nor his representative have 
indicated the likely existence of any evidence that has not 
already been obtained that would be crucial in the claim from 
the standpoint of substantiating stressors.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  The RO Decision Review Officer 
expressly or implicitly made all pertinent findings through 
the discussion of the evidence in the recent supplemental 
statement of the case. 

The RO developed the claim conscientiously and sought to 
obtain information from various sources that would be 
helpful, including the service department.  No other relevant 
but outstanding records have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992). The veteran has not disputed that VA has 
completed the development required.  See Dixon v, Gober, 14 
Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 
184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate his claim, and has assisted him though seeking 
information.  The Board has not overlooked the recently 
published VA regulations that implement the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).  However, these 
provisions do not provide any rights other than those 
provided by the VCAA including the circumstances when 
examination is required.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions, and that a remand for adjudication of his claim by 
the RO under the new law would only serve to further delay 
resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


Service connection for PTSD

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. Here, the veteran has the 
diagnosis of PTSD and he reported having experienced 
stressors during combat service in Vietnam.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).  YR v. West, 11 Vet. 
App. 393 (1998) holds that to establish service connection 
for PTSD, an opinion by a mental health professional based on 
a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor.  

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 CFR 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  See Hart v. 
West, 14 Vet. App. 1 (2000) noting that VA regulations as 
amended in 1996 adopted this nomenclature which provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been exposed to a traumatic event in which 
they experienced, witnessed, or was confronted with an event 
or events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response must have involved intense 
fear, helplessness, or horror. 

The record shows the veteran was afforded a VA examination 
that did not report the PTSD diagnosis'.  However he did have 
the PTSD diagnosis from other examiners.  The examiners in 
each instance presumably were aware of the applicable 
diagnostic criteria then in effect and took them into 
account.  Cohen, 10 Vet. App. at 140.  The recent changes to 
§ 3.304(f) would not require a remand since the claimed 
stressors in service though not corroborated were apparently 
not discounted by the examiners. 

If the claimed stressor is not combat related, a veteran's 
lay testimony is insufficient to establish the occurrence of 
the stressor and must be corroborated by credible supporting 
evidence.  However, if the veteran engaged in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the Board finds 
by clear and convincing evidence that a particular asserted 
stressful event did not occur.  Gaines v. West, 11 Vet. App. 
353 (1998), referring to Cohen, 10 Vet. App. at 146-47.  The 
determination of the material fact of whether a veteran 
engaged in combat is thus a critical part of the adjudication 
of a PTSD claim in general and specifically in this case.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has also stated that a determination of combat 
status is to be made on the basis of the evidence of record.  
Cohen, 10 Vet. App. at 146 citing West (Carleton) v. Brown, 7 
Vet. App. 70, 76 (1994)).  Further in Cohen the Court held 
that section 1154(b) itself does not require the acceptance 
of a veteran's assertion that he was engaged in combat.  The 
Court has also held that combat status may be determined 
through the receipt of certain recognized military citations 
or other supportive evidence.  West, 7 Vet. App. at 76.  

In this case, the competent evidence relating to the 
veteran's status as a combat veteran is disputed and it is 
not in his favor.  The Board observes that his testimony that 
he engaged in combat, and recitation regarding combat on 
medical examinations, is predicated on service in Vietnam 
that he did not have.  

His elaborate recollection of his participation in patrols is 
not supported in military records that confirm approximately 
two weeks of service limited to shipboard duty in waters 
contiguous to Vietnam.  The personnel record entry regarding 
expeditions was consistent with the period of sea service 
only and the unit records did not support any of his claimed 
exploits for that time.  Indeed, he did not claim any events 
linked to this confirmed period of service in waters 
contiguous to Vietnam.  Nor do service medical or personnel 
records, respectively, confirm wounds or decorations 
typically given to combat wound recipients, respectively.  

The veteran also claimed to have witnessed the death of a 
comrade from aviation school.  His testimony carefully 
described his presence at the base in Vietnam where the crash 
occurred.  Once again, the record did not confirm his 
presence at the time of death.  He was in Okinawa having 
disembarked there from the USS TRIPOLI a month earlier.  Once 
again he places himself in Vietnam with a stressor, but the 
service department did not confirm he was ever in Vietnam 
other than the contiguous waters.  The Board finds it 
significant in assessing probative weight of the veteran's 
testimony that he has not indicated through testimony or 
other correspondence that he has challenged the official 
record of his Vietnam service and the awards and decorations 
he received.  The discrepancy was brought up at the hearing 
(T 1-2, 6-7).  Thus, there is no credible evidence in support 
of his position that he was engaged in combat, and no 
obligation to apply the benefit-of-the-doubt rule.  Cohen, 10 
Vet. App. at 151. 

The Board concludes therefore that the appellant is not 
entitled to the adjudicative benefit of section 1154(b).  He 
is not entitled to have his lay statements accepted, without 
the need for further corroboration, as there is no 
satisfactory evidence that the claimed events occurred in the 
manner consistent with the circumstances, conditions, or 
hardships of service he is shown to have had.  The Board 
believes the contradiction of material facts, his brief 
confirmed sea service, and no record of wounds wherein he 
elaborated upon combat operations, which are facts not 
challenged by the veteran, establishes clear and convincing 
evidence that particular asserted stressful events that 
examiner's relied on did not occur as claimed.  

The death of someone the veteran was apparently acquainted 
with was confirmed.  However, the death did not coincide with 
the veteran's service, and this fact is crucial since he 
claimed to have been present.  The service department did not 
confirm their association in aviation school, which 
contradicts another claim the veteran had made.

The evidentiary basis relied on to establish service 
connection of PTSD shows that prior to the late 1980's, there 
was no indication in the record of current PTSD, and a VA 
examiner in 1994 concluded that PTSD was not shown based on 
the examination, but could not be ruled out.  The diagnosis 
did not seem equivocal in other reports for SSA purposes, and 
the VA examiners undoubtedly deferred to the veteran's self 
reported history.  A diagnosis of PTSD meeting established 
criteria is an essential element to establish service 
connection. 

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  See for example Patton v. West, 12 Vet. App. 272, 
280 (1999).  The diagnosis of PTSD linked to service is not 
established since the record does not include confirmation of 
stressors claimed to have resulted in combat.  The fact that 
such evidence solely from the veteran was accepted without 
question by medical examiners is not sufficient to establish 
service connection.  

The question of a stressor's existence remains an 
adjudication determination.  The Board cannot ignore that the 
veteran has mentioned the events he believes support his 
claim, but which are unequivocally contradicted in the 
record.  The claimed multiple wounds are not noted in service 
medical records and he did not receive the Purple Heart 
Medal.  Further, he did not claim to have received it or to 
have been so entitled despite his assertion of having been 
wounded several times.  See also Fossie v. West, 12 Vet. App 
1 (1998).  If the veteran engaged in combat, his lay 
testimony regarding stressors will be accepted as conclusive 
evidence of the presence of in-service stressors.

The current standard for adjudication of claims such as the 
veteran's on the merits requires a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. at 142-43 and Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998).  The Board finds, for the reasons 
discussed above, the evidence preponderates against service 
connection so it does not require application of the rule.  

The Board has reviewed the question of whether the veteran 
"engaged in combat with the enemy", and has based the 
finding against such engagement upon an evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  This 
evidence, the hearing testimony, military records and medical 
reports were weighed in evaluating the assertion that he 
engaged in combat with the enemy.  

The VA General Counsel has held that as a general matter, 
evidence of participation in an "operation" or "campaign" 
often would not, in itself, establish that a veteran engaged 
in combat, because those terms ordinarily may encompass both 
combat and non-combat activities.  However, there may be 
circumstances in which the context of a particular service 
department record indicates that reference to a particular 
operation or campaign reflects engagement in combat.  

Further, evidence of participation in a particular 
"operation" or "campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.  VAOPGCPREC 12-99.  As noted previously the command 
chronology for the veteran's service aboard the USS TRIPOLI 
did not confirm any combat action, and the veteran did not 
claim any stressor based on that service.

The benefit-of-the-doubt rule in 38 U.S.C. § 5107(b) applies 
to determinations of whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C.A. § 1154(b) in the same 
manner as it applies to any other determination material to 
resolution of a claim for VA benefits.  

VA must evaluate the credibility and probative value of all 
pertinent evidence of record, and determine whether there is 
an approximate balance of positive and negative evidence, or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor.

From the record, there are multiple diagnoses as to the 
veteran's psychiatric disability, although PTSD appears in 
the forefront.  A clear diagnosis of PTSD is no longer an 
essential element to establish service connection.  The Board 
is bound by the regulations and the implied standard of proof 
for service connection under section 3.304(f).  The Board 
will note that the veteran has mentioned stressors in service 
and examiners collectively based their conclusions upon 
examination of the veteran and his self reported history that 
is not confirmed.  

The diagnosis appears to have been based on an acceptance of 
the veteran's recollection of events that the official record 
contradicts on material matters.  Therefore his statements 
receive no probative weight.  The credibility and weight to 
be attached to evidence is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may not insist that there be corroboration of every 
detail, but the veteran has offered no credible evidence of 
stressful events that implies or suggests his personal 
exposure.  See Suozzi v. Brown, 10 Vet. App. 307 (1997).


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

